Citation Nr: 0105653	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, denying the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss as not well grounded.  In his timely filed notice of 
disagreement of July 1999, the veteran requested an RO 
hearing, and such a proceeding was thereafter scheduled to 
occur in September 1999.  Prior to the occurrence of the 
hearing, the veteran canceled his hearing request and he did 
not thereafter submit any other request for an RO or Board 
hearing.


FINDING OF FACT

Bilateral hearing loss of the veteran, meeting the 
requirements of 38 C.F.R. § 3.385 (2000), is reasonably 
attributable to in-service acoustic trauma to which he was 
exposed.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Where a veteran served 90 days 
of more during a period of war or during peacetime after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss) becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b) (West 1991); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to addressing the merits of the claim presented, the 
undersigned notes that, during the pendency of this appeal, 
there has been a significant change in the law.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  It is apparent that the RO denied this 
claim on a basis that no longer exists, nor has it yet 
considered whether any additional notification or development 
actions are required under the VCAA.  That notwithstanding, 
and despite the fact that compliance with the VA's duty-to-
assist obligation has not been achieved in obtaining all 
pertinent records from medical professionals and former 
employers or in affording the veteran a VA medical 
examination, the favorable action herein taken based on that 
evidence now contained within the claims folder obviates the 
need to return the case to the RO.  

The veteran's Department of Defense Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, indicates 
that the veteran's military occupational specialty was that 
of a field artillery crewman.  All but a single service 
medical record of the veteran were destroyed by fire, 
according to a June 1998 report from the National Personnel 
Records Center.  The only available record does not 
demonstrate the existence of an in-service hearing loss of 
either ear.  

Credible lay testimony is offered by the veteran and 
corroborated by individuals who served with him that he was 
exposed to significant acoustic trauma without adequate ear 
protection while in service and that he sought medical 
treatment for hearing loss and related complaints while on 
active duty.  Lay affiants also credibly set forth their 
observations as to the veteran's hearing difficulties upon 
his discharge from military service and in the years 
thereafter, his loss of a job opportunity due to an auditory 
impairment shortly after service separation, and the absence 
of significant noise exposure as a concrete depth and fine 
grade checker during post-service years.  

Of the medical evidence on file, the presence of a bilateral 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 is 
shown initially in March 1989.  Results from VA audiological 
testing in January 1998 confirm the existence of a 
sensorineural hearing loss, bilaterally, and the fact that 
the veteran was fitted with binaural hearing aids. 

Results from the test in January 1998 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
60
70
75
LEFT
30
60
60
70
75

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 68 percent in the left ear.

Private audiological testing in September 1999 yielded 
findings, satisfying the criteria of 38 C.F.R. § 3.385, which 
were interpreted by the examiner as representative of a 
moderate to severe sensorineural hearing loss, bilaterally.  
Bone conduction testing and speech reception thresholds were 
judged by the examiner to be consistent with air conduction 
thresholds.  

Also of significance is that the private audiologist who 
examined the veteran in September 1999 offered an opinion as 
to the likely cause of the veteran's hearing loss.  
Specifically, the audiologist reported that viruses, 
medications, noise, heredity, and aging were the commons 
causes for sensorineural hearing loss and that the veteran's 
hearing loss was not consistent with a loss due to a virus, 
nor was there evidence that he had previously utilized 
ototoxic medications.  The veteran's hearing loss was found 
by the examiner to be greater than what would be expected for 
his age and there was no family history of hearing loss.  
Parenthetically, the undersigned notes that various relatives 
of the veteran in their lay affidavits attest to the absence 
of a family history of hearing loss.  Ultimately, it was the 
opinion of the private audiologist in September 1999 that the 
veteran's hearing loss was initially caused by acoustic 
trauma occurring in service, noting that the noise generated 
by artillery fire was sufficient to inflict damage to the 
auditory nerve.  The audiologist noted as well that the 
veteran was without ear protection other than cotton balls 
when exposed to artillery fire, a fact that is corroborated 
by servicemen who served alongside the veteran.

Despite the absence of service medical records for which the 
veteran may in no respect be held accountable, the credible 
oral and written statements offered by him and others on his 
behalf, in combination with the medical evidence, all of 
which supports entitlement to benefit sought, persuade the 
undersigned that the veteran's bilateral hearing loss had its 
origins during his period of military service.  Accordingly, 
entitlement of the veteran to service connection for 
bilateral hearing loss is established, and the appeal is 
allowed.


ORDER

Service connection for bilateral hearing loss is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

